Citation Nr: 1720852	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for a left knee disability, evaluated as 10 percent from January 23, 2007 to September 1, 2008, and 30 percent thereafter, exclusive of periods of temporary total evaluations (from January 30, 2007 to August 31, 2008; November 24, 2008 to December 31, 2008; April 14, 2010 to May 31, 2011; and March 28, 2012 to April 30, 2012). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1984 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating of in excess of 10 percent for the Veteran's left knee disability.  In this regard, while the Veteran did not appeal that decision, stemming from a January 2007 claim, additional evidence in the form of a July 2007 operative report was associated with the record within one year of that decision.  As the RO never determined whether that constituted new and material evidence with respect to the January 2007 claim, the August 2007 rating decision did not become final, and is the one on appeal to the Board.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (38 C.F.R. § 3.156(b) applies even with respect to rating actions which assign disability evaluations).

Temporary 100 percent ratings have since been assigned from July 30, 2007 to August 31, 2008; November 24, 2008 to December 31, 2008; April 14, 2010 to May 31, 2011; and March 28, 2012 to April 30, 2012, and will not be considered in the instant analysis.

The Veteran testified before the undersigned by videoconference in November 2016, and a transcript of that hearing is of record.



FINDINGS OF FACT

1.  On May 5, 2006, the Veteran underwent left knee chondroplasty, which required continued use of crutches (regular weight-bearing prohibited) for 8 weeks.

2.  For the period from August 1, 2006 to July 29, 2007, the Veteran's left knee disability was manifested by noncompensable painful motion.

3.  For the period from September 1, 2008 and thereafter, exclusive of periods of temporary total evaluations, the Veteran's residuals from his left knee total arthroplasty have been manifested by chronic severe painful motion.

4.  On May 25, 2010, the Veteran's left knee scar was painful on examination. 


CONCLUSIONS OF LAW

1.  From June 1, 2006 to July 31, 2006, the criteria for a temporary total rating for the Veteran's left knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30(a)(2) (2016).

2.  For the period from August 1, 2006 to July 29, 2007, the criteria for a rating in excess of 10 percent for the Veteran's left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5099-5014 (2016).

3.  For the period from September 1, 2008 and thereafter, exclusive of periods of temporary total evaluations, the criteria for a rating of 60 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5055 (2016).

4.  As of May 25, 2010, a separate 10 percent rating is warranted for the Veteran's left knee scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7805 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Prior to a July 2007 patellofemoral arthroplasty, the Veteran's left knee retropatellar pain syndrome, status post chondroplasty was rated under 38 C.F.R. § 4.71a, DCs 5099-5014.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  Under DC 5014, osteomalacia is rated on limitation of motion of the affected part.  The average normal range of motion (ROM) of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent rating is warranted when flexion is limited to 45 degrees or extension is limited to 10 degrees; higher ratings require even greater loss of motion.  38 C.F.R. § 4.71a, DC 5260, 5261.  

Evaluation for the period from January 23, 2007 to July 29 2007

The Veteran's instant claim was filed on January 23, 2007.  The appeal period before the Board therefore begins on January 23, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

On May 5, 2006, the Veteran underwent a left knee chondroplasty.  A post-operative treatment records notes that the Veteran was to utilize a continuous passive motion machine and restricted from weight-bearing for 8 weeks.  See July 2006 follow-up record.  A July 2006 progress record notes that he was to begin weaning himself from his crutches.  

A temporary total rating will be assigned for a period of 1, 2 or 3 months from the first day of the month following outpatient release when it is established by report at outpatient release that treatment of a service-connected disability resulted in surgery necessitating continued use of crutches (regular weight-bearing prohibited).  38 C.F.R. § 4.30(a)(2).  As weight-bearing following the Veteran's chondroplasty was prohibited for 8 weeks, a temporary total rating is assigned from June 1, 2006 to July 31, 2006.   Id.

From August 1, 2006 to July 29, 2007, a rating in excess of 10 percent is not warranted.

A September 2006 outpatient record indicates the Veteran was doing well, had usually painless crepitus on stairs, with one episode of effusion with no recurrence, and a range of motion of 0 to 120 degrees.  Additionally, a December 2006 record did not include range of motion measurements, but recorded the Veteran's report of pain beginning again in October 2006, increasing to the time of the December 2006 examination, by which the pain was as bad as it had been before surgery.  

The June 2007 VA examiner reported flexion 0 to 130 degrees without changes on 3 squats.  That examiner also indicated no change in active or passive ROM after repeat testing, and no additional loss of ROM due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  There was no indication of ligamentous laxity, strength testing was 5/5 and X-rays were normal.  The examiner diagnosed the Veteran with retropatellar syndrome, status post two chondroplasties, with residual mild decreased range of motion and functional limitations.

The above-cited evidence does not merit a compensable rating under DCs 5260 or 5261.  However, the Veteran's painful motion demonstrated during this period has been compensated via the 10 percent rating that has been assigned.  38 C.F.R. § 4.59; Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  There is no basis for a rating in excess of 10 percent for this period.  In so finding, the Board acknowledges DCs 5256-5258 and 5262-3.  However, there is no indication of ankylosis, subluxation or lateral instability, dislocated semilunar cartilage, tibia and fibula impairment or genu recurvatum to allow for increased ratings under these codes.  Additionally, while the Veteran's chondroplasty involved cartilage removal and he was subsequently symptomatic, rendering DC 5259 potentially applicable, the maximum rating under that code is 10 percent, and to compensate the Veteran for such removal as well as his pain would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  Thus, a rating in excess of 10 percent not warranted between August 1, 2006 and July 29, 2007.

Evaluation for the period from September 1, 2008 and thereafter, exclusive of periods of temporary total evaluations

On July 30, 2007, the Veteran underwent a total left knee arthroplasty.  He was assigned a temporary 100 percent rating for recovery from prosthetic implantation, and a 30 percent rating beginning September 1, 2008  under 38 C.F.R. § 4.71a, DC 5055.  Under DC 5055, a maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  A 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain or limitation of motion, DC 5055 is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  See 38 C.F.R. § 4.71a, DC 5055.

The Board finds that since September 1, 2008 a 60 percent rating is warranted for chronic left knee residuals consisting of severe painful motion.   At the time of his November 2008 surgery, the Veteran reported recurrent anterior knee pain markedly interfering with his activities of daily living that required oral narcotic analgesics for day to day activities.

After the November 2008 surgery, the Veteran had VA examinations in January 2009 and July 2009 and second revision surgery in April 2010.  During the January 2009 examination, the Veteran reported chronic pain and marked swelling requiring daily oral narcotic medication.  He described being able to stand approximately 15 minutes before the pain increased, as well as constant limping, and increased pain associated with physical activites.  The examiner reported chronic swelling with obvious gross enlargement of the left knee, with pain on flexion from 90 to 100 degrees, with extension to 0 degrees that was painful.  The examiner reported that if the knee was passively flexed beyond 100 degrees, the Veteran had marked pain, and on repetitive active flexion, there were an additional 10 degrees of functional impairment, due to pain with use, limited endurance, weakness, and fatigability.  The examiner also opined that pain with use has a "major" functional impact.

During the July 2009 VA examination, the Veteran reported having missed 6 days of work due to flares of left knee pain.  Though the Veteran reported to the July 2009 examiner that his swelling and ROM had improved, his pain was "severe and unimproved."  The examiner observed that the Veteran's gait was "markedly antalgic," with a left lower extremity limp secondary to the left knee condition, and that on repeated ROM testing, the Veteran demonstrated pain at 90 degrees which became quite severe at 120 degrees and was approaching intolerable at 130 degrees.

During a May 2010 VA examination, the examiner reported painful motion, edema, effusion, moderate instability, weakness, tenderness, heat, and guarding of movement, and opined that the Veteran would have difficulty performing most activities of daily living and both standing and walking were limited by pain and swelling in the left knee.  In a November 2011 outpatient record, the Veteran reported pain severity was 8 out of 10, though the examiner did not observe pain on motion.  A January 2012 record notes the Veteran's report that he was still having pain and the examiner noted that an x-ray that showed a minimally displaced patella fracture.  In February 2012, the Veteran reported that he did not want to live with things as they were.  

During his August 2012 VA examination, the Veteran reported he had a constant 7-8 out of 10 pain and that he took Vicodin in the morning and in the evening after work.  He also reported having to think about locking his knee when he walked or it gave out randomly.  The Veteran said he could no longer ski, hike, or run due to the left knee pain and instability.  The Veteran also reported pain on sitting, and flares if driving more than 2 hours.  The August 2012 examiner reported objective evidence of pain on flexion at 90 degrees, but no objective evidence of pain on motion.  However, the examiner also reported the Veteran had functional loss, functional impairment or additional limitation of ROM because of pain on movement and swelling, and tenderness or pain on palpation.  

The August 2012 examiner, in indicating the severity of the residuals of the Veteran's total knee joint replacement, reported chronic residuals consisting of "severe painful motion or weakness."  In a November 2014 outpatient record, the Veteran reported left knee pain severity of 8 out of 10.  During his July 2016 VA examination, the Veteran reported being in pain constantly, impacting walking, lifting, and even sitting.  The July 2016 examiner observed evidence of pain with weight bearing, and described the residuals of the Veteran's knee join replacement as chronic and consisting of "severe painful motion or weakness."  

Furthermore, in an April 2010 statement, the Veteran reported that he couldn't walk a quarter mile, and that he has had chronic pain since 2004 with no relief.  During his November 2016 hearing, the Veteran testified that he cannot take his grandson hiking in the mountains without being in pain, that he used to run but could no longer do so and that he could only walk about a block to a block and a half without really starting to hurt.  The Veteran's spouse testified that the Veteran used to be active, but now he is not.

The above-cited evidence indicates that the Veteran has had chronic residuals of severe painful motion since his arthroplasty.  This pain has been severe enough to prompt multiple additional surgeries, and has not abated.  Because the Veteran's disability picture most closely approximates chronic knee replacement residuals of severe painful motion, a 60 percent rating is warranted for the period from July 30, 2007 forward exclusive of periods of recovery from knee surgery for which 100 percent ratings have been assigned. 

The Board has also considered whether a separate compensable rating is warranted for the Veteran's left knee scar. The rating criteria for scars were revised during the course of the appeal period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in January 2007, the 2008 amendments are not applicable in this instance.  Here, the May 25, 2010 VA examiner found the Veteran's left knee scar to be painful on examination.  Prior examination reports dated in January and July 2009 noting the surgical scar did not find it to be painful on examination.  Thus, a 10 percent rating, but no higher, for his left knee scar is warranted from that date.  38 C.F.R. § 4.118, DC 7805 (prior to October 23, 2008).  While the May 2010 VA examiner also described the scar as deep, it does not cover an area of at least 12 square inches (77 sq. cm), nor is there any evidence of limitation of function to allow for a rating in excess of 10 percent.   


ORDER

Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following a May 2006 left knee chondroplasty is granted from June 1, 2006 to July 31, 2006.

Entitlement to a rating in excess of 10 percent for the Veteran's left knee disability for the period from August 1, 2006 to July 29, 2007 is denied.

Entitlement of a rating of 60 percent for the Veteran's left knee disability for the period from September 1, 2008, exclusive of periods of temporary total evaluations, is granted.

A separate 10 percent rating is warranted for the Veteran's left knee scar from May 25, 2010.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


